Citation Nr: 0922655	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  04-27 959	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial increased rating tuberculosis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an initial increased rating for Pott's 
disease of the thoracic spine, currently evaluated as 20 
percent disabling.

3.  Entitlement to an initial disability rating in excess of 
10 percent for thoracotomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1980 to September 
1992.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 decision of the RO 
that, in pertinent part, granted service connection for 
tuberculosis evaluated as 100 percent disabling effective 
July 30, 2001, and as 10 percent disabling effective June 1, 
2002; granted service connection for Pott's disease of the 
thoracic spine evaluated as 10 percent disabling effective 
July 30, 2001; and granted service connection for thoracotomy 
scar evaluated as 10 percent disabling effective July 30, 
2001.

In September 2005, the Veteran testified during a hearing 
before the undersigned at the RO.  In September 2006, the 
Board remanded the matters for additional development.

In May 2008, the RO increased the disability evaluations to 
30 percent for tuberculosis and to 20 percent for Pott's 
disease of the thoracic spine-each effective March 7, 2003.

Because higher evaluations are available for each of these 
disabilities, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claims remain on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to an increased rating for post-
traumatic stress disorder (PTSD) and a total disability 
rating based on individual unemployability, which were also 
in appellate status, have been rendered moot by virtue of the 
RO's decision in May 2008, granting a 100 percent schedular 
rating for service-connected PTSD, effective from June 2001, 
prior to the date of the claims.  
FINDINGS OF FACT

1.  For the period from June 1, 2002, through March 6, 2003, 
pulmonary function testing revealed forced vital capacity 
(FVC) of 62 percent of predicted, and forced expiratory 
volume in one second (FEV-1) of 71 percent predicted; 
inhalers have not been used, and cor pulmonale or pulmonary 
hypertension have not been demonstrated.

2.  For the period from March 7, 2003, readings from 
pulmonary function testing   for FEV-1, FEV-1/FVC, and DLCO 
(SB) have been higher than 55 percent of predicted values; 
cor pulmonale or pulmonary hypertension has not been 
demonstrated.

3.  For the period prior to March 7, 2003, Pott's disease of 
the thoracic spine has been manifested primarily by 
limitation of motion and painful motion; moderate 
intervertebral disc syndrome, ankylosis, incapacitating 
episodes, and doctor-prescribed bed rest have not been 
demonstrated.

4.  For the period from March 7, 2003, Pott's disease of the 
thoracic spine has been manifested primarily by limitation of 
motion, painful motion, and forward flexion of the 
thoracolumbar spine greater than 30 degrees; severe 
intervertebral disc syndrome, ankylosis, incapacitating 
episodes, and doctor-prescribed bed rest have not been 
demonstrated.

5.  The Veteran's thoracotomy scar, measuring 10 inches in 
length, has been manifested primarily by pain and tenderness 
on examination; a scar that is deep and measured 12 square 
inches or more has not been demonstrated.


CONCLUSIONS OF LAW

1.  For the period from June 1, 2002, to March 6, 2003, the 
criteria for a disability rating in excess of 10 percent for 
tuberculosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, 
Diagnostic Code 6600 (2008).

2.  For the period from March 7, 2003, the criteria for a 
disability rating in excess of 30 percent for tuberculosis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6600 
(2008).

3.  For the period prior to March 7, 2003, the criteria for 
an initial disability evaluation in excess of 10 percent for 
Pott's disease of the thoracic spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5243 (2002 & 2008), 5291 (2002).

4.  For the period from March 7, 2003, the criteria for a 
disability evaluation in excess of 20 percent for Pott's 
disease of the thoracic spine have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243 
(2002 & 2008), 5291 (2002).

5.  The criteria for an initial disability evaluation in 
excess of 10 percent for thoracotomy scar have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20; 4.118, Diagnostic Code 7804 (2002 & 
2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through a September 2006 letter, VA's Appeals Management 
Center (AMC) notified the Veteran of elements of service 
connection, the evidence needed to establish each element, 
and evidence of increased disability.  This document served 
to provide notice of the information and evidence needed to 
substantiate the claims.

VA's letter notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the September 2006 letter, the AMC specifically notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran has also appealed for higher 
initial disability ratings assigned following each grant of 
service connection.  Hence, the Board has characterized the 
issues in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards 
are not to be construed as claims for increased ratings), 
which requires consideration of the evidence since the 
effective date of the grant of service connection.  As 
Fenderson held that a claim for an initial disability rating 
is distinct from a claim for increased rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), are not applicable to the present claims.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Initial Disability Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson, 12 Vet. App. at 126.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A.  Tuberculosis

Service connection has been established for tuberculosis, 
effective June 2001.  An initial 100 percent evaluation was 
assigned for the Veteran's tuberculosis during an active 
stage of the condition.  The Veteran was hospitalized on 
several occasions.  Tuberculosis medications were ceased in 
May 2002, and the condition since then has been considered 
inactive.

Under Diagnostic Code 6731, inactive, chronic pulmonary 
tuberculosis is to be evaluated, depending on the specific 
findings, as interstitial lung disease, restrictive lung 
disease, or, when obstructive lung disease is the major 
residual, as chronic bronchitis (Diagnostic Code 6600).

Under Diagnostic Code 6600, a 10 percent rating is warranted 
for chronic bronchitis if the following findings are 
demonstrated: a forced expiratory volume in one second (FEV-
1) of 71 to 80 percent predicted, or; a force expiratory 
volume in one second to forced vital capacity ratio (FEV-
1/forced ventilatory capacity (FVC)) of 71 to 80 percent, or; 
a diffusion capacity of carbon monoxide, single breath (DLCO 
(SB)) of 66 to 80 percent predicted.

A 30 percent rating is warranted for chronic bronchitis if 
the following findings are demonstrated: an FEV-1 of 56 to 70 
percent predicted, or; a FEV-1/FVC of 56 to 70 percent, or; a 
DLCO (SB) of 56 to 65 percent predicted. 

A 60 percent rating is warranted for chronic bronchitis if 
the following findings are demonstrated: an FEV-1 of 40 to 55 
percent predicted, or; a FEV-1/ FVC of 40 to 55 percent, or; 
a DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

The maximum 100 percent rating is warranted if the following 
findings are demonstrated: an FEV-1 of less than 40 percent 
of predicted value, or; a FEV-1/FVC of less than 40 percent, 
or; a DLCO (SB) of less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6600.

For the Period from June 1, 2002, through March 6, 2003

A computed tomography scan of the Veteran's thorax in January 
2002 revealed markedly improved left-sided empyema and no 
evidence of new lesions.

During a July 2002 VA examination, the Veteran reported very 
little shortness of breath.  He also reported pain in the 
left anterior thorax presumably from the pleurodesis.  

The Board notes that the results of pulmonary function 
testing in July 2002 were not recorded after optimum therapy, 
and do not meet the requirements for an initial disability 
rating in excess of 10 percent under Diagnostic Code 6600 for 
the applicable period.  Readings of FEV-1 range from 71 to 80 
percent of predicted value, and readings of FEV-1/FVC range 
from 110 to 120 percent of predicted value.  Although a DLCO 
range is not recorded during the applicable period, a prior 
DLCO reading in August 2001 was 87 percent of predicted 
value.  Such readings do not justify an initial disability 
rating in excess of 10 percent under 38 C.F.R. § 4.97, 
Diagnostic Code 6600.

Here, none of the results of pulmonary function testing 
during the applicable period meets the requirements for a 
disability rating in excess of 10 percent under Diagnostic 
Code 6600.  While there is no report of the Veteran's 
exercise capacity, the July 2002 examiner noted that the 
Veteran had significant limitations because of his pain 
elsewhere, and that his respiratory condition was not 
currently his limiting disability.  These findings do not 
approximate the criteria for an initial disability rating in 
excess of 10 percent under Diagnostic Code 6600.

There is no diagnosis of pulmonary hypertension (shown by 
Echo or cardiac catheterization) during the applicable 
period; and the evidence reveals that the Veteran has not 
been on oxygen therapy, or that he experienced any acute 
respiratory failure or hospitalization for a respiratory 
problem.



For the Period from March 7, 2003

The evidence reflects that the Veteran's tuberculosis does 
not warrant a higher disability rating under Diagnostic Code 
6600. 

In September 2005, the Veteran testified that he often 
becomes dizzy or light-headed on occasions when he has 
difficulty breathing.

Results of pulmonary function testing in September 2007, when 
recorded after optimum therapy, revealed FEV-1 at 80 percent 
of predicted value, FEV-1/FVC at 100 percent of predicted 
value, and the DLCO at 59 percent of predicted value.  The 
pulmonary function test results justify no more than the 
current 30 percent disability rating under 38 C.F.R. § 4.97, 
Diagnostic Code 6600.
 
Moreover, as noted above, there is no diagnosis of pulmonary 
hypertension (shown by Echo or cardiac catheterization) 
during the applicable period; and the evidence reveals that 
the Veteran has not been on oxygen therapy, or that he 
experienced any acute respiratory failure or hospitalization 
for a respiratory problem.  Finally, the Board has also 
considered the rating criteria for interstitial lung disease 
and restrictive lung disease, but a higher evaluation is not 
warranted under those criteria.  

Thus, for the applicable periods, the weight of the evidence 
is against the grant of higher disability ratings for 
tuberculosis.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 
(2008).  Accordingly, the current staged ratings are 
applicable.

B.  Pott's Disease of the Thoracic Spine

Service connection has been established for Pott's disease of 
the thoracic spine, effective July 30, 2001.

The RO has evaluated the Veteran's disability under former 
Diagnostic Codes 5299-5291, pertaining to limitation of 
motion of the dorsal spine, as 10 percent disabling for the 
period from July 30, 2001, to March 6, 2003; and as 20 
percent disabling under revised Diagnostic Codes 5299-5237 
from March 7, 2003.  A hyphenated diagnostic code reflects a 
rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Pursuant to former Diagnostic Code 5291, a 10 percent 
evaluation is the maximum rating warranted for either 
moderate or severe limitation of motion of the dorsal segment 
of the spine.  38C.F.R. § 4.71a, Diagnostic Code 5291.

Alternatively, the Veteran's Pott's disease of the thoracic 
spine may be evaluated under 38 C.F.R. § 4.71a, former 
Diagnostic Code 5293 (renumbered 5243), pertaining to 
intervertebral disc syndrome.  A 20 percent rating is 
assignable for moderate intervertebral disc syndrome, 
recurring attacks, with intermittent relief.  A 40 percent 
rating is warranted for severe intervertebral disc syndrome, 
recurring attacks, with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)).  VA also revised the criteria for evaluation of 
diseases and injuries of the spine, effective on 
September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 
2003)).  VA has a duty to adjudicate the claim under the 
former criteria during the entire appeal period, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for unfavorable ankylosis of 
the entire spine, or the entire thoracolumbar spine, which 
are not relevant to the veteran's claim.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2008).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and Diagnostic 
Code 5243 (2003), a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2008); 68 Fed. Reg. 
51,455 (Aug. 22, 2002).

In evaluating the Veteran's disability, the Board will 
consider not only the criteria of the currently assigned 
diagnostic codes, but also the criteria of other potentially 
applicable diagnostic codes.  At the outset, however, the 
Board notes that, in the absence of any evidence of a 
fractured vertebra (or residuals thereof), or ankylosis of 
the dorsal spine, consideration of former Diagnostic Codes 
5285 or 5288 (renumbered 5235 to 5243) for diseases and 
injuries of the spine is unnecessary.  

For the Period prior to March 7, 2003

VA hospital records, dated in May 2001, include a diagnosis 
of Pott's disease.  The Veteran was instructed not to undergo 
any heavy lifting or heavy exertion, secondary to his Pott's 
disease and possible vertebral weakening.

X-rays taken of the Veteran's thoracic spine in August 2001 
revealed loss of disk height at T10-T11, without evidence of 
bony destruction.

Records reveal a diagnosis of spinal tuberculosis, stable in 
brace, in October 2001.

A computed tomography scan of the Veteran's thoracic spine in 
January 2002 revealed bony changes within the lower thoracic 
spine, compatible with history of Pott's disease, unchanged.

The report of a July 2002 VA examination reveals findings of 
degenerative disc disease of the thoracic spine with 
spondylosis.  The Veteran reported pain in his lower thoracic 
spine, and that he wore a spinal brace.  He reported that he 
was unable to run, to climb stairs, to do sit-ups or push-
ups, and was unable to ride a bicycle.  The Veteran reported 
that he was unable to lift more than four pounds, and had 
difficulty getting out of bed.  He could not lift his arms 
above his head because lifting pulled on his chest and caused 
significant pain.  The examiner was unable to do formal 
testing because of pain.

Further testing in September 2002 revealed no evidence of 
progression of disease or bony destruction.

In this case, the evidence does not reflect moderate or 
severe intervertebral disc syndrome with recurring attacks to 
warrant a disability rating in excess of 10 percent under 
former Diagnostic Code 5293 (renumbered 5243).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

The Board notes that range of motion testing was not 
conducted during the applicable period, and that the current 
10 percent disability rating is the maximum rating assigned 
under former Diagnostic Code 5291 for either moderate or 
severe limitation of motion.  When a Veteran is in receipt of 
the highest schedular rating for limitation of motion, and a 
higher rating requires ankylosis, the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, pertaining to functional impairment are 
not for application.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).
 
In any case, there is no evidence reflecting that the 
Veteran's Pott's disease of the thoracic spine meets the 
criteria for a disability rating in excess of 10 percent 
under the General Rating Formula during the applicable 
period.  38 C.F.R. § 4.7, 4.21.

For the applicable period, the Veteran has not had any 
periods of doctor prescribed bed rest.  The evidence, 
therefore, does not show incapacitating episodes.  No 
significant neurological deficits are noted.  Hence, the 
revised rating criteria do not provide a basis for a 
disability evaluation in excess of 10 percent for the 
Veteran's Pott's disease of the thoracic spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Thus, the weight of the evidence is against the grant of an 
initial disability rating in excess of 10 percent for the 
Veteran's claim under either the former or revised criteria.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).

For the Period from March 7, 2003
  
The Board notes that the RO assigned a 20 percent disability 
rating for the Veteran's Pott's disease of the thoracic spine 
from March 7, 2003.  

As noted above, VA has a duty to also adjudicate the claim 
under the former criteria during the entire appeal period.  
DeSousa, 10 Vet. App. at 467.

In September 2005, the Veteran testified that he wore a back 
brace almost 95 percent of the time, and that he had problems 
with prolonged sitting, standing, and walking.  The Veteran 
also estimated that he missed approximately 20 to 25 days 
yearly from his former employment due to back pain.

The Veteran underwent a VA examination in September 2007.  He 
was able to demonstrate 45 degrees of flexion, 0 degrees of 
extension, 20 degrees of lateral bending to the left, 25 
degrees of lateral bending to the right, and 30 degrees of
rotation in each direction with pain at each of the extremes.  
The examiner found no additional limitations by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.

Here, the evidence does not reflect that the Pott's disease 
of the thoracic spine meets or approximates the criteria for 
a disability rating in excess of 20 percent during the 
applicable period.  There is no showing of severe 
intervertebral disc syndrome, recurring attacks, with 
intermittent relief; forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; favorable ankylosis of 
the entire thoracolumbar spine; or, acute signs and symptoms 
due to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  Nor 
is there objective evidence of neurological deficit 
warranting even a minimal separate compensable evaluation.  
Strength in the lower extremities was reduced secondary to 
low back and knee pain.  Reflexes were present and equal in 
the lower extremities and testing did not reveal radicular 
symptoms.   

C.  Thoracotomy Scar

Service connection has been established for post-operative 
residuals of thoracotomy scar, effective July 30, 2001.

The RO has evaluated the Veteran's disability under former 
Diagnostic Code 7804, pertaining to tender and painful scars, 
as initially 10 percent disabling.

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, effective on August 30, 
2002.  67 Fed. Reg. 49590 (July 31, 2002) (codified at 
38 C.F.R. § 4.118 (2008)).  The revised rating criteria are 
not applicable to the period prior to their effective date, 
while VA must consider the applicability of the revised and 
former versions of the rating criteria for the period after 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 
(2004).  More recent changes to the rating criteria for 
evaluation of scars are applicable only to claims received by 
VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).

While VA has revised the criteria for evaluation of skin 
disabilities, there has been no significant change to the 
former criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002) (in effect prior to August 30, 2002).

Prior to August 30, 2002, 10 percent evaluation was provided 
for scars that were superficial, tender, or painful on 
objective demonstration under 38 C.F.R. § 4.118, Diagnostic 
Code 7804; or for scars that were superficial, poorly 
nourished with                     repeated ulcerations, 
under 38 C.F.R. § 4.118, Diagnostic Code 7803.

The revised rating criteria, similarly, provide a 10 percent 
rating for superficial scars that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

A superficial scar is one that is not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (2).  A scar at a location other than the 
head, face, or neck that is superficial and that does not 
cause limitation of motion would have to have an area 
exceeding 144 square inches (929 square centimeters) to 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7802.  

A deep scar is one that is associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(2).  A scar at a location other than the head, face, or neck 
that is deep or that causes limitation of motion would have 
to have an area exceeding 6 square inches (39 square 
centimeters) to warrant a 10 percent rating, 12 square inches 
(77 square centimeters) to warrant a 20 percent rating, 
72 square inches (465 square centimeters) to warrant a 
30 percent rating, or 144 square inches (929 square 
centimeters) to warrant a 40 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2008).

A 10 percent rating may be assigned for a scar that is 
unstable, that is painful on examination, or that limits the 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805.

The Board notes that, as show above, functional impairment of 
the Veteran's thoracic spine (affected part) has been 
separately rated.  As such, symptoms attributable to another 
service-connected disability may not be considered in the 
evaluation of the service-connected thoracotomy scar.  38 
C.F.R. § 4.14.

Records reflect a very tender and painful thoracotomy scar in 
December 2001.
 
Examination of the thoracotomy scar in July 2002 revealed 
that the scar measured from the Veteran's left scapula around 
to his anterior axillary line on the left side.  The examiner 
noted that the spinal brace rubbed on the scar and created 
lots of pain.  

In September 2005, the Veteran testified that the scar from 
the surgery still hurt.

The report of a September 2007 VA examination reflects that 
the site of the thoracotomy scar still hurt when the Veteran 
lay on his left side.  Examination revealed a left-sided 
thoracotomy scar that measured 10 inches in length; the scar 
was also dark and flat, and tender in some of its length.  
There were also two half-inch dark scars from prior chest 
tubes.

The objective evidence reflects that the post-operative 
residuals of thoracotomy scar have been manifested primarily 
by pain on examination.  This evidence warrants no more than 
the currently assigned 10 percent disability evaluation under 
either version of the rating criteria.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

The evidence does not reflect that the thoracotomy scar is 
deep and measures 12 square inches (77 square centimeters) or 
more to warrant a disability rating in excess of 10 percent.

Thus, the weight of the evidence is against the grant of a 
higher disability rating for the Veteran's thoracotomy scar.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).  Hence, 
staged ratings are not applicable.  

D.  Extraschedular Consideration

There is no showing that the Veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The Veteran is not currently 
working, and there is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An initial increased rating for tuberculosis is denied.

An initial increased rating for Pott's disease of the 
thoracic spine is denied.

An initial disability increased rating for the thoracotomy 
scar is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


